Citation Nr: 1204174
Decision Date: 02/06/12	Archive Date: 04/11/12

DOCKET NO. 06-03 854A	)        DATE FEB 06 2012

On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to an initial compensable rating for service-connected low back strain for the time period from March 26, 2005 to June 26, 2007.

4. Entitlement to an initial rating greater than 10 percent for service-connected low back strain since June 27, 2007.

5. Entitlement to an increased rating for service-connected degenerative arthritis of the left knee, currently evaluated as 10 percent disabling.

6. Entitlement to an increased rating for service-connected degenerative arthritis of the right knee, currently evaluated as 20 percent disabling.

7. Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION 

Appellant represented by:   Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD 

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to November 1981, from January 1991 to July 1991, from November 2001 to May 2002, and from June 2002 to March 2005. He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Washington, D.C., Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2009, the Veteran submitted duplicate copies of evidence previously considered by the RO in its rating actions. Thus, the Board may proceed to adjudicate these claims without prejudice accruing to the Veteran.

In a written statement received in November 2011, the Veteran clarified that he did not desire a hearing before the Board. In a written statement received in February 2006, the Veteran withdrew his appeal concerning claims involving diabetes mellitus and sleep apnea.

-2-

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. A final January 2002 RO rating decision denied an application to reopen a claim of entitlement to service connection for hypertension on the basis that new and material evidence had not been submitted to establish that preexisting hypertension was aggravated beyond the normal progress of the disorder during a period of active service from January 1991 to July 1991.

2. Evidence of record since the RO's January 2002 rating decision includes a medical opinion indicating that the Veteran's hypertension disability has been aggravated by service-connected diabetes mellitus.

3. The Veteran's hypertension was aggravated beyond the normal progress of the disorder during active service from January 1991 to July 1991.

4. Both before and after June 27,2007, the Veteran's low back strain has been manifested by low back pain due to myofascial pain syndrome, forward flexion greater than 60 degrees and a combined range of thoracolumbar motion greater than 120 degrees even when considering functional impairment on use, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, no incapacitating intervertebral disc syndrome (IVDS) episodes having a total duration of at least 4 weeks during any 12-month period during the appeal period, and no chronic neurologic manifestations of IVDS.

-3-

5. The Veteran's left knee disability has been manifested by symptomatic dislocated semilunar cartilage for the entire appeal period.

6. The Veteran's right knee arthritis results in painful with limitation of motion no worse than 0 degrees of extension and 35 degrees of flexion even when considering functional impairment on use; there is no subluxation or ankylosis with mild instability first factually ascertainable on October 15, 2007.

CONCLUSIONS OF LAW

1. The January 2002 RO rating decision, that denied an application to reopen a claim of entitlement to service connection for hypertension, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310(2011).

3. The criteria for a 10 percent rating, but no higher, for service-connected low back strain have been met for the period from March 26, 2005 to June 26, 2007. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.16, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

4. The criteria for a rating in excess of 10 percent for service-connected low back strain have not been met at any point before or after June 27, 2007. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.16, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

5. The criteria for a 20 percent rating, but no higher, for degenerative arthritis of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, DCs 5257-5262 (2011).

-4-

6 The criteria for a rating greater than 20 percent for service-connected right knee degenerative arthritis with loss of motion is denied, but a separate 10 percent rating is warranted for right knee instability effective October 15, 2007. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, DCs 5257-5262 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim - hypertension

The Veteran seeks service connection for hypertension. He has primarily asserted that hypertension disability which preexisted a period of active service from January 1991 to July 1991 was aggravated during that period of service. The Board notes that an October 2008 VA Compensation and Pension (C&P) examination report reflects the opinion that the Veteran's hypertension has been aggravated by service-connected diabetes mellitus. The Board will also consider this potential service connection theory although not explicitly raised by the Veteran. See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim). See also Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

The record reflects that the RO denied a claim of entitlement to service connection for hypertension by means of an October 1992 rating decision on the basis that hypertension preexisted a period of active service January 1991 to July 1991 and was not aggravated beyond the normal progress of the disorder during that period of active service. The Veteran submitted a timely notice of disagreement (NOD) with this decision in December 2002, and the RO issued a Statement of the Case (SOC) in January 1994.

Thereafter, the RO readjudicated the claim in a February 1994 rating decision based upon the receipt of new evidence. See 38 C.F.R. § 3.156(b). The Veteran,

-5-

however, did not submit a timely substantive appeal with respect to the original October 1992 RO rating decision. See 38 C.F.R. § 20.302(b) (a substantive appeal must be filed within 60 days of the mailing of the SOC by the agency of original jurisdiction or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed). As such, that claim became final. 38 U.S.C.A. §§ 7104, 7105.

In June 2001, the Veteran filed an application to reopen the claim of entitlement to service connection for hypertension. A January 2002 RO rating decision denied the application to reopen. A February 6,2002 RO letter advised the Veteran of the January 2002 rating decision and his appellate rights. Based upon the submission of additional evidence, the RO readjudicted that claim in a July 2002 rating decision. A July 31, 2002 RO letter advised the Veteran of the continued denial. However, the Veteran did not submit a notice of disagreement with respect to the January 2002 rating decision. See 38 C.F.R. § 20.302(a) (a notice of disagreement must filed within one year from the date of notice of decision). That decision, therefore, is final. 38 U.S.C.A. §§ 7104, 7105.

The Veteran submitted another application to reopen the hypertension claim in April 2005, and this appeal ensues from a September 2005 RO rating decision which denied the application to reopen.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in April 2005. For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers. 38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (Aug. 29, 2001). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact

-6-

necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue. Duran v. Brown, 1 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence relied upon in reopening the claim must be both new and material. Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488,494- 97 (1997). Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into

-7-

service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153. Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306.

Where a pre-service disability increases in severity during active service, a presumption arises that the disability was aggravated during service. 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut this presumption. 38 C.F.R. § 3.306(b). However, where a disability merely undergoes a temporary worsening of symptoms and not a permanent increase in the actual disability, the aggravation may not be conceded. Id., see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups during service of a pre-existing disease or disability is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.)
Moreover, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310. When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id. See Allen v. Brown, 7 Vet. App. 439 (1995).

It is noted that 38 C.F.R. § 3.310 was revised during the course of the Veteran's appeal. See 71 Fed. Reg. 52747 (September 7, 2006). When a regulation or statute is revised during the course of an appeal, the Board generally must determine which version should be applied and/or the respective time periods for application of the respective versions. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003);

-8-

VAOPGCPREC 7-2003. This depends on whether the revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the Veteran more onerous than those of the unrevised version. There is no indication that the revision was meant to have a retroactive effect. Therefore, the Board will apply the version in effect prior to the revision.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id. Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in

-9-

nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer). As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Evidence before the RO in January 2002 included a Department of Defense (DD) Form 214 showing that the Veteran entered a period of active service on January 3, 1991. He did not undergo an entrance examination. A January 8, 1991 clinic record reflected a diagnosis of essential hypertension (HTN) which had been treated with Calan by the past two years. As a result of a blood pressure reading of 150/100, the Veteran's deployability was placed on hold until his blood pressure was improved. The dosage of Calan was increased. The Veteran was found deploy able on January 16th with a blood pressure reading of 130/90. He had been prescribed Calan 240 mg, two times a day (BID).

Thereafter, the Veteran was deployed to the Southwest Asia Theatre of Operations, specifically Saudi Arabia, from February 14 through June 15, 1991. A DA Form 2173 (Statement of Medical Examination and Duty Status) reflects that the Veteran was exposed to oil fumes during this tour of duty. His service treatment records (STRs) reflect multiple blood pressure readings in March 1991 with systolic pressures predominantly greater than 140mm and diastolic pressures predominantly greater than 100mm.

-10-

Upon his return to the United States, the Veteran had a blood pressure reading of 180/140 recorded on June 17, 1991. He reported insomnia symptoms for 4 months. A blood pressure check on the 18th and 19th of June revealed systolic readings ranging from 140mm to 160mm and diastolic readings of 90mm. He had an additional reading of 150/110, which resulted in the addition of Catapress 0.1 mg. twice a day. He had blood pressure readings of 152/100, 176/126 and 152/118 in October 1991. His hypertension was described as being "out of control."

On a November 1991 formal examination, the Veteran was noted to be taking three separate blood pressure medications: Calan SR 240 mg twice per day, Lasix 20 mg per day, and Capoten 50 mg twice per day.

Following discharge from active service, the Veteran was reported as evidencing renal insufficiency due to long-standing hypertension in November 1991. He was unable to complete a Bruce Protocol Exercise Test in December 1991 due to blood pressure readings from 150/130 to 180/153. Otherwise, the Veteran was evaluated on multiple occasions for "uncontrolled" blood pressure with diastolic readings exceeding 100mm.

A DA Form 2173 (Statement of Medical Examination and Duty Status) reflected a determination, signed by a medical doctor, that the Veteran experienced an aggravation of hypertension during his tour of duty in Southwest Asia from January 1991 to June 1991 due to a change in medication and stressful living conditions. This was deemed a line of duty injury.

Evidence of record since the RO's January 2002 rating decision includes VA clinical records reflecting impressions that the Veteran continued to manifest uncontrolled hypertension. A November 2007 VA clinical record noted that the Veteran's prescriptions of Procardia and Losartan had been "maxed" with no more room for Labetolol. In July 2008, it was noted that the Veteran's blood pressure had been under control with five different medications. A VA C&P diabetes mellitus examiner in October 2008 opined that the Veteran's hypertension had been worsened or increased as a result of service-connected diabetes mellitus. The extent of aggravation was not expressed.

- 11-

Clearly, the October 2008 VA C&P examiner opinion that hypertension has been aggravated by service-connected diabetes mellitus constitutes evidence that is both new and material. This opinion, if accepted as true, provides a previously unconsidered basis under 38 C.F.R. § 3.310 to service-connect hypertension as proximately due to service-connected disability. Thus, the claim is reopened.

The Board also finds that service connection for hypertension is warranted based upon a theory of aggravation during the period of active service from January 1991 to June 1991. In this respect, the STRs contain medical opinion and line of duty determinations that the Veteran's hypertension was aggravated during this period of active service. One of the reasons supporting the determination was a change in medications. The RO has essentially determined that the Veteran's hypertension is not shown to have undergone a permanent worsening during this period of active service.

The Board acknowledges that the language in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 could be interpreted as requiring a measurable increase in disability under VA's Rating Schedule in order to establish permanent aggravation. For example, the Veteran may have entered the period of active service in January 1991 with hypertension ratable as 10 percent disabling under DC 7101 due to a history of diastolic pressure predominantly 100 or more which required continuous medication for control. See 38 C.F.R. § 4.104, DC 7107. Additionally, the medical evidence from January to November 1991 may not establish an increased severity to the 20 percent level due to diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. Id.

The Board also notes that this analysis involves a rating issue and does not necessarily preclude the grant of service connection at issue before the Board. Here, the record establishes that the Veteran required increasing amounts of medication to control his hypertension during the period of active service from January to November 1991, which is a reason cited by the medical examiner in service for the favorable line of duty determination. There is no medical opinion of

-12-

record suggesting that this level of increased medication dosage was part of the natural progress of the disorder.

Resolving reasonable doubt in favor of the Veteran, the Board interprets the line of duty medical opinion as demonstrating a permanent worsening of the underlying hypertension disability due to the need for additional medications for control. Whether or not the extent of this aggravation ultimately results in a compensable evaluation is beyond of the scope of the Board's power of review in the instant case. See generally 38 C.F.R. § 4.22 (the assignment of a disability rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service). The claim of entitlement to service connection for hypertension, therefore, is granted.

Disability ratings - low back and the knees

The Veteran seeks higher disability ratings for his service-connected low back and bilateral knee disabilities. Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found. Fender son v. West, 12 Vet. App. 119, 126 (1999). See AB v.

-13-

Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a. Under these criteria, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

- 14-

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note (5).

VA also has criteria for rating intervertebral disc syndrome (IVDS) of the thoracolumbar spine. IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4

- 15-

weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note 1.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion. See Johnson v. Brown, 9Vet.App. 7, 11(1996).

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, DC 5260.

-16-

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability. Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by

- 17-

limitation of motion to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a

-18-

mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

A. Factual Summary.

Historically, the Veteran's STRs during his period of service from January to November 1991 reflect treatment for bilateral knee pain with swelling. His initial VA C&P examination in May 1992 demonstrated full range of motion for both knees with x-ray examination suggesting early degenerative joint disease (DJD).

By means of a rating decision dated October 1992, the RO granted service connection for degenerative arthritis of both knees and assigned an initial 10 percent rating under DC 5003.

In pertinent part, the Veteran filed a claim for an increased rating for bilateral knee disability in May 2001. VA C&P examination in July 2001 was significant for painful left knee motion from 0 to 130 degrees, and painful right knee motion from 0 to 40 degrees with patellofemoral crepitus.

By means of a rating decision dated January 2002, the RO provided separate disability ratings for the left and right knees. With respect to the left knee, the RO assigned a 10 percent rating under DC 5003. With respect to the right knee, the RO assigned a 20 percent rating under DC 5260.

In pertinent part, STRs for the period of active service from June 2002 to March 2005 are significant for magnetic resonance imaging (MRI) scan results for both knees in June 2004. The right knee MRI was interpreted as showing chondromalacia patella with tear of the posterior horn of the lateral meniscus. The left knee MRI was interpreted as showing chondromalacia patella, possible iliotibial band friction syndrome, quadriceps tendonopathy, and small meniscal tears. An August 2004 Medical Board examination report was significant for left knee localized swelling, and tenderness to palpation around both patella bilaterally with patellar grind. The left knee had active motion from 0 to 125 degrees, and the right knee had motion from 0 to 130 degrees. The Veteran was also diagnosed with low

- 19-

back pain secondary to myofascial pain syndrome which was only mildly limiting. Examination showed full range of motion (ROM) absent any significant findings.

The Veteran filed a claim of entitlement to service connection for low back disability in April 2005. He submitted a claim for an increased rating for bilateral knee disability in May 2005. VA C&P examination in May 2005 was significant for left knee motion from 0 to 115 degrees, right knee motion from 0 to 110 degrees, pain with flexion bilaterally and mild crepitus bilaterally. There was weakened movement and incoordination.

An unappealed September 2005 RO rating decision denied claims for increased ratings for bilateral knee disability.

A November 2005 VA clinical record noted the Veteran's report of bilateral knee pain of 3/10 severity, and low back pain of 7/10 severity.

In a rating decision dated January 2006, the RO granted service connection for low back strain and awarded an initial noncompensable rating. The Veteran has appealed the initial rating assigned.

A June 2006 Kaiser Permanente progress record noted that the Veteran's spine was straight absent tenderness.

A March 2007 VA clinical record included the Veteran's report of a worsening of bilateral knee disability, particularly the right. He described difficulty using stairs. An April 2007 orthopedic consultation noted right knee range of motion from 0 to 120 degrees absent effusion, joint line tenderness, patellofemoral (PF) grind, or abnormal ligament laxity. X-ray examination showed mild medial joint space narrowing. The assessment was mild degenerative joint disease with tendonitis. In May 2007, the Veteran was treated for an episode of very tense left knee effusion requiring aspiration. The Veteran reported an inability to bear weight on the knee. A follow-up examination later that month reflected continued left knee effusion with clicking. Laboratory tests were negative for evidence of gouty arthropathy. A May 21, 2007 orthopedic consultation noted left knee motion from 0 to 70 degrees

-20-

with large joint effusion. An MRI examination revealed mild medial degenerative joint disease with a small radial tear of the posterior horn of the medial meniscus. Arthroscopic examination, washout and debridement was recommended.

A June 18, 2007 VA rheumatology consultation reflected the Veteran's report of a few month history of acute onset of left knee swelling followed by ankle pain and swelling. He had recently experienced bilateral knee swelling with warmth and tenderness. At that time, the Veteran could not walk and was in a wheelchair. He was not obtaining much relief from Tylenol or Percocet. He could not take nonsteroidal anti-inflammatory medications due to chronic kidney disease (CKD). Physical examination showed large effusions of both knees with motion limited to 35 degrees secondary to pain. There was positive patellofemoral disease with tender patellar tendons. It was later determined that the Veteran had crystal proven gout. By July 2, 2007, the Veteran experienced an improvement of range of motion to 90 degrees.

A July 30, 2007 rheumatology consultation reflected the Veteran's report of left knee pain worse with stair use with some swelling. He had pain at the medial joint line. On examination, the Veteran had an antalgic gait. He was tender at the medial meniscus without instability.

In June 2007, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) reflecting that he last worked in March 2005 for the DC National Guard. He had previously worked with the DC Department of Corrections from 1976 to 2000.

On VA C&P examination in September 2007, the Veteran reported being unable to exercise due to his low back disability. He described significant morning pain when getting out of bed. He had flare-ups of back pain caused by prolonged standing, bending, and lifting objects. He avoided those activities. He did not experience exacerbations of back pain with prolonged sitting. The Veteran denied radiation of low back pain or incapacitating episodes of back pain. On examination, the Veteran had a slow, antalgic gait. He had a walking cane in hand.

-21-

With respect to the knees, there was massive swelling of the left knee and significant swelling of the right knee. The left knee demonstrated a 10 degree flexion deformity with active and passive flexion from 10 to 80 degrees. The movements were performed slowly and demonstrated guarding due to pain. The right knee showed active and passive motion from 0 to 120 degrees. Movement was performed slowly but without pain. There was no evidence of weakened movement against resistance. Tests for instability, anterior drawer test, McMurray's test, and test for lateral stability were negative bilaterally. The examiner stated that it was not possible to comment on the DeLuca criteria without speculation. X-ray examination in June 2007 demonstrated degenerative changes of the knees.

An examination of the lumbar spine showed the lumbar spine to be forward flexed at 25 degrees. There was tenderness to percussion over the lumbar spine to the right of midline, but no muscle spasm. The lumbar spine demonstrated forward flexion to 65 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, left rotation to 20 degrees, and right rotation to 25 degrees. All movements were performed slowly and with guarding. There was no evidence of weakened movement against resistance. There were no neurologic abnormalities identified. The examiner stated that it was not possible to comment on the DeLuca criteria without speculation. X-ray examination in June 2007 demonstrated L5-S1 disc space narrowing and degenerative changes.

Overall, the examiner offered diagnoses of type 2 diabetes mellitus on diet control, sleep apnea, cervical spondylosis, degenerative joint disease of the lumbar spine, and bilateral degenerative joint disease of the knees. The examiner also offered the following comment:

COMMENT: The [V]eteran's diabetes mellitus, cervical spondylosis and degenerative joint disease of the lumbar spine, in my opinion, would not preclude gainful employment although he would not be able to engage in work requiring heavy lifting.

His sleep apnea has been symptomatic with daytime tiredness and sleepiness. However, this is likely to improve after his BIPAP machine is fixed.

The [V]eteran has severe restriction of mobility due to his knee condition for which he is apparently not service-connected. Radiologically, he has evidence of degenerative arthritis, but a diagnosis of gout has been entertained, although arthrocentesis of the left knee showed only one urate crystal and he has been on treatment with colchicine. At the time of this examination, his bilateral knee conditions are his most painful conditions.

A VA rheumatology consultation on October 15, 2007 noted the Veteran's report of left knee pain with restricted motion due to swelling. He described medial numbness while walking or standing. He had experienced give-way on the steps. Examination of the left knee demonstrated large cool effusion, Baker's cyst, pain with flexion and left anserine bursitis. Examination of the right knee demonstrated small cool effusion and mild varus/valgus laxity. A January 2008 rheumatology consultation reflected assessments of recurrent left knee effusion secondary to meniscus tear, intercritical gout, pseudogout inactive, and osteoarthritis. The Veteran underwent left knee arthroscopic meniscal debridement on January 17, 2008. On his pre-surgical evaluation, the Veteran reported intermittent locking and catching sensation of the left knee. He had pain while descending stairs which was most marked at the medial joint line. On examination, the left knee demonstrated medial and lateral joint line tenderness. There was motion from 0 to 115 degrees with no abnormal varus/valgus laxity. Lachman's test was negative. McMurray's test was positive.

A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from the DC Army Reserve National Guard, received in February 2008, indicated that the Veteran last worked as an NCOIC of the Command Operation Center in March 2005. He was terminated due to retirement. He had worked 48 hours per week with a gross amount of last payment of $2,921.

On VA C&P examination in February 2008, the Veteran reported a long-standing history of intermittent low back pain. He was no in pain at the time of examination, but he was careful to avoid sudden movements due to fear of sharp back pain. When present, his back pain lasted from hours to several days. The pain did not radiate into the legs or buttocks. His pain was alleviated with leaning forward,

-23-

lying in bed in the fetal position and resting on a hard floor with the legs raised. The frequency of pain varied from once per month to three times per month. His pain could come on for no apparent reason. The Veteran avoided lifting and carrying. He took Tylenol 500 mg as needed (PRN) only if absolutely needed, and used Percocet for knee pain only if absolutely needed. The Veteran further endorsed symptoms of fatigue, decreased motion, stiffness, weakness, and spasm. He used a cane for ambulation and was limited to walking l/4 of a mile due to recent left knee surgery.

On examination, the Veteran's spine had normal posture, head position and symmetry. Gait was normal. There was no abnormal spinal curvature or ankylosis. There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness of the thoracic sacrospinalis. The lower extremities demonstrated full strength with normal muscle tone and no atrophy. The lumbar spine demonstrated flexion from 0 to 90 degrees, extension from 0 to 25 degrees, lateral flexion from 0 to 25 degrees bilaterally, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 15 degrees. There was no objective pain on motion, no objective evidence of pain following repetitive motion, and no additional limitations after repetitive testing. The examiner diagnosed degenerative arthritis of the lumbar spine. It was indicated that, when pain was present, the Veteran would be prevented from chores, sports, and recreation. The effects on activities such as shopping, exercise and traveling would be moderate. There would be no effects with activities such as feeding, bathing, dressing, toileting and grooming.

An April 25, 2008 VA physical therapy note noted the Veteran's continued complaint of left knee pain and swelling, although these problems were not as severe as prior to surgery. On examination, the Veteran was ambulatory without external support. His gait was stable but with a slight limp. His knee was swollen secondary to an intra-articular effusion. He could extend his knee and flex to approximately (~) 100 degrees. He was tender over the medial portal.

By rating action dated May 2008, the RO increased the evaluation for low back strain to 10 percent disabling under DC 5237. The RO assigned an effective date of

-24-

June 27, 2007, which the RO stated was the date the Veteran raised an increased rating claim.

A May 2008 VA clinical record noted that the Veteran had a normal gait.

On VA C&P examination in July 2008, the Veteran reported having braces for both knees. He was wearing a Don Joy polycentric left knee brace. The Veteran took medications to reduce uric acid, and had recently undergone left knee draining. The Veteran reported ankle and knee swelling, particularly on the left, when standing for more than 30 minutes. His surgery did not help his leg swelling as much as it did in the beginning. When using stairs, the Veteran experienced shooting pains down the anterior medial aspect of the left knee and down the anterior lateral aspect of the right knee. He had cut down on walking due to foot swelling, and generally reported his left knee not bending was far as it should. He could not bend his knee when swollen. He endorsed give-way with a pulling action when going up steps. He generally walked sideways down steps. He had stiffness with prolonged sitting. He stated that incoordination was not a major issue. He had daily flare-ups of pain exacerbated by walking, climbing steps, sitting in a car and driving. It only took three minutes before the onset of swelling.

On examination, it was noted that the Veteran was a large and overweight individual. When sitting in a chair, he struggled to take of the left leg brace and used his right foot to assist in pushing the brace off the left leg. During this activity, the left knee was straight and flexed to about 95 to 100 degrees. He had full extension of the right knee to about 110 degrees of flexion. He took of his socks, which was easier to perform on the right. There were was moderate enlargement and swelling of the left ankle and leg and mild swelling of the right foot. He reported the onset of left knee numbness with standing for more than 30 minutes. There was moderate arch of each foot with no corns or calluses. There was numbness across the metatarsal head areas or each foot with more stinging, greater on the right.

The Veteran walked across the room without assistive aids with a mild to moderate limp. He reported placing more pressure on the right knee due to fear of left knee

-25-

give-way. He seemed to drag the right leg mildly and a little stiff. He had full extension of the right knee and lacked about 5 degrees of locking in place. There was moderately large swelling of the left knee with some increase of heat/warmth at the anterior aspect of the knee. The knee lacked 7-10 degrees of locking knee in extension. Actively, he was able to lock the right knee in extension but lacked 7-10 degrees of fully extending and locking the left knee in place. There was 125 degrees of flexion on the right and 105 degrees of flexion on the left. After repetitive testing, the left knee demonstrated 100 degrees of flexion. There was no additional motion loss on the right. There was some jerking or unsmooth movement of each knee, more on the left, which the Veteran indicated was not painful. For both knees, there was patella-femoral crepitus and bone-on-bone sensation of each patella-femoral joint but no instability. There was tenderness to the joint lines of both knees with mild swelling of the right knee, mild enlargement/swelling of the left ankle, and mild swelling of the right ankle. There was mild swelling of the left leg but very little of the right leg. The cruciate and collateral ligaments were intact. McMurray's test was negative. The examiner found no change in knee movements secondary to weakness, lack of endurance, incoordination or fatigue. Pain was objectively demonstrated by grimacing. Patrick test was negative. The Veteran had difficulty putting on his left sock due to flexion being limited to 85 degrees. He walked out of the room with a limp and was observed to place weight gingerly on his left knee.

By rating action dated September 2008, the RO assigned a temporary 100 percent evaluation for left knee disability based on surgical treatment necessitating convalescence effective January 17, 2008. A 10 percent evaluation, under DC 5010, was assigned effective April 1, 2008.

Thereafter, the Veteran sought treatment in the VA clinical setting in December 2008 due to left knee pain of 5-6/10 severity for the last 5 days. Examination demonstrated mild swelling with tenderness on palpation. The diagnosis was arthralgia of the knee. In February 2009, the Veteran reported a worsening of left knee pain, and having difficulty with using stairs. He had been wearing a hinged knee brace. Ibuprofen was not providing relief. The Veteran had been walking in

-26-

crutches several days before due to severe pain and inability to handle too much pressure. His knee was still popping.

The Veteran underwent additional VA C&P examination in February 2009. At that time, the Veteran endorsed a history of severe low back, present in the morning and located on both sides of the back, which occurred daily and lasted hours in duration. He also reported decreased motion, stiffness, weakness, and spasms. He further reported leg/foot weakness which the examiner indicated may be secondary to degenerative arthritis of both knees. The Veteran reported severe flare-ups of back pain, precipitated by certain movements, which occurred every two to three weeks and lasted hours in duration. His pain was partially alleviated by lying on a flat, hard surface. The Veteran reported an inability to lift heavy objects or walk long distances. For the last 12 months, the Veteran had experienced 5 to 10 incapacitating episodes of back pain which required pain medication and lying down. His assistive walking devices included a knee brace, a cane and 2 crutches. He was able to walk approximately l/4 mile but less than 1 mile.

On examination, the Veteran's spine demonstrated normal posture, head position and symmetry. There was no abnormal spinal curvature or ankylosis. There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness of the thoracic sacrospinalis. There was normal muscle strength and tone without atrophy.

The lumbar spine demonstrated flexion from 0 to 65 degrees, extension from 0 to 10 degrees, left lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 15 degrees and right lateral rotation from 0 to 15 degrees. There was objective pain on motion, but no additional limitations after repetitive testing. The examiner diagnosed degenerative disc disease at L5-S1. It was indicated that this disability prevented participation in sports; had severe effects on activities such as exercise; had moderate effects on activities such as chores, recreation and traveling; and had mild effects on activities such as shopping, bathing, dressing and toileting.

-27-

B. Analysis - low back strain.

Applying the criteria to the facts of this case, the Board finds that the criteria for a 10 percent rating is warranted for the entire appeal period, but that the criteria for a rating greater than 10 percent have not been met for any time during the appeal period. In this respect, the credible lay and medical evidence demonstrates that the Veteran's low back strain has been manifested by low back pain due to myofascial pain syndrome, forward flexion greater than 60 degrees and a combined range of thoracolumbar motion greater than 120 degrees even when considering functional impairment on use, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, no incapacitating IVDS episodes having a total duration of at least 4 weeks during any 12-month period during the appeal period, and no chronic neurologic manifestations of IVDS.

As reflected above, the Veteran had a period of active duty from June 2002 to March 2005 wherein he was diagnosed with low back pain secondary to myofascial pain syndrome. Postservice, a November 2005 VA clinical record reflected his report of low back pain of 7/10 severity. The Veteran was not afforded VA C&P examination until September 2007, at which time examination demonstrated actual limitation of forward flexion to 65 degrees with guarding due to pain. He reported a history of morning back pain with flare-ups of disability caused by activities such as prolonged standing, bending and lifting objects.

In this context, the Board does not doubt that the Veteran's assertions of episodes of low back pain with painful movement since his discharge from active service in 2005. Unfortunately, the Veteran had not been provided adequate examination to determine the extent of motion loss prior to the VA examination in September 2007, which has essentially been utilized by the RO as first establishing actual lumbar spine pain with motion loss.

Regardless, the provisions of 38 C.F.R. § 4.59 specifically instruct VA that painful motion joint motion due to joint or periarticular pathology or healed injury should be recognized as productive of disability entitled to at least a minimal compensable rating for the joint. In the context of a finding of low back pain secondary to

-28-

diagnosed myofascial pain syndrome at the time of service separation in 2005, the Board finds that the Veteran is entitled to a 10 percent rating effective to the day following his separation from service.

However, the Board finds no basis for a rating greater than 10 percent for service-connected low back disability for any time during the appeal period. With respect to range of motion, VA C&P examination in September 2007 measured forward flexion to 65 degrees with a combined range of thoracolumbar motion to 170 degrees. VA C&P examination in February 2008 measured forward flexion to 90 degrees with a combined range of thoracolumbar motion to 210 degrees. On VA C&P examination in February 2009, the Veteran's lumbar spine demonstrated forward flexion to 65 degrees with a combined range of thoracolumbar motion to 155 degrees.

Overall, the VA C&P examination reports of September 2007, February 2008 and February 2009 provide strong probative evidence against this claim, as they reflect forward flexion greater than 60 degrees and a combined range of thoracolumbar motion greater than 120 degrees.

Notably, the Veteran's VA clinical records do not describe thoracolumbar spine motion loss in terms of degrees or even in terms of severity. The Veteran himself has not provided any description of thoracolumbar spine motion meeting, or more nearly approximating, forward flexion of 60 degrees or less or a combined range of thoracolumbar motion of 120 degrees or less.

The Board also finds no basis to award a rating greater than 10 percent for service-connected low back strain based upon functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995). In this respect, the Veteran credibly describes flare-ups of severe low back pain exacerbations which occur every two to three weeks and last hours in duration. He further endorses symptoms such as decreased motion, stiffness, weakness and spasms.

The VA examiner in September 2007 found no muscle spasm on examination, and otherwise felt constrained in providing a nonspeculative opinion regarding the extent of functional impairment on use. However, the measurement of 65 degrees of forward flexion took into account guarding on movement. The VA examiner in February 2008 found no objective pain on motion, no objective evidence of pain following repetitive motion, and no additional limitations after repetitive testing. The VA examiner in February 2009 found objective pain on motion, but no additional limitations after repetitive testing.

The VA clinical records associated with the claims folder do not describe any functional impairment on use expressed in terms of actual motion loss or additional aspects of disability. In this context, the specific clinical findings by the VA examiners fall short of meeting, or more nearly approximating, the criteria of forward flexion being limited to 60 degrees or less, or a combined thoracolumbar motion of 120 degrees or less.

Notably, the Veteran himself does not specifically describe motion loss comparable to forward flexion limited to 60 degrees or less, or a combined thoracolumbar motion of 120 degrees or less. As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board next notes that there is no lay or medical evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no ankylosis. The VA examiner in September 2007 found slow movements with muscle guarding, but did not describe abnormal spinal contour or abnormal gait caused by muscle spasm or guarding. The VA examiners in February 2008 and February 2009 specifically found the Veteran to have a normal gait, no abnormal spinal contour, no spasm, no guarding and no ankylosis. There is no lay or medical evidence to the contrary. Thus, these potential means to award a higher schedular rating are not applicable.

The record reflects that the Veteran has been diagnosed with degenerative disc disease at L5-S1. Thus, the Board may consider the alternate rating provisions for evaluating IVDS of the thoracolumbar spine.

-30-

The record, however, does not reflect any diagnosis of IVDS with chronic neurologic manifestations for any time during the appeal period. He specifically denied radiation of back pain into the legs during VA examinations in 2007 and 2008. He described leg/foot weakness to the VA examiner in February 2009 which the examiner specifically commented may be secondary to the service-connected degenerative arthritis of both knees. His actual physical examinations during the appeal period have been not identified any neurologic abnormalities of the lower extremities.

In fact, neither the Veteran nor his representative has argued that the Veteran manifests chronic neurologic manifestations of IVDS. To the extent that any statement of record can be construed otherwise, the Board finds that the findings of VA examiners in 2007, 2008 and 2009 greatly outweigh such lay allegations, as these examiners possesses greater training and expertise than the Veteran in diagnosing neurologic disabilities.

The Board has also considered whether a higher rating may be assigned based upon the duration of incapacitating IVDS episodes during the appeal period. The Veteran specifically denied incapacitating IVDS episodes during VA examination in September 2007. He reported exacerbations of back pain occurring up to three times per month during VA examination in February 2008. On VA examination in February 2009, the Veteran reported up to 10 incapacitating episodes of back pain requiring medication and lying down for the prior 12-month period. The accompanying clinical records do not reflect any periods of bed rest prescribed by a physician due to IVDS exacerbation.

In this case, the Board finds no credible evidence of incapacitating IVDS episodes having a total duration of at least 4 weeks during any 12 month period during the appeal period as defined by regulation, which requires that an incapacitating episode be established by bed rest prescribed by a physician and treatment by a physician. As such, a higher rating is not warranted based upon the Formula for Rating IVDS Based on Incapacitating Episodes.

-31-

In sum, the Board finds that the criteria for a 10 percent rating based upon painful thoracolumbar spine motion have been met for the entire appeal period. The Board further finds that the preponderance of the evidence is against a rating greater than 10 percent based upon either the General Rating Formula for Diseases and Injuries of the Spine or by alternate consideration of the Formula for Rating IVDS Based on Incapacitating Episodes. In so finding, the Board generally finds the Veteran's descriptions of low back symptomatology to be credible. However, the Board places greater probative weight to the more accurate clinician findings for range of motion loss which are measured with use of a goniometer. Furthermore, these clinicians have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings. Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as the VA clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.

The claim for an increased initial rating to 10 percent, and no higher, for the low back disorder for the period from March 26, 2005 to June 26, 2007 is granted. The claim for a rating higher than 10 percent for the back disorder for the period from June 27, 2007 is denied.

C. Analysis- left knee disability.

Applying the criteria to the facts of this case, the Board finds that a 20 percent rating based upon symptomatic dislocated semilunar cartilage under DC 5258 have been met for the entire appeal period. However, the criteria for a higher rating still have not been met for any time during the appeal period.

Historically, the Veteran's left knee was diagnosed with small meniscal tears in 2004.   He was reported as experiencing "very intense" effusion in May 2007, at which time laboratory testing was negative for gouty arthropathy. Thereafter, the Veteran has had repeated episodes of left knee effusion associated with pain, painful motion and limitation of motion. In June 2007, a large effusion resulted in left knee flexion being limited to 35 degrees due to pain. The Veteran ultimately underwent left knee meniscal debridement on January 17, 2008, at which time the

-32-

Veteran reported locking symptoms. Notably, the episodes of effusion and pain did not resolve following the January 2008 surgery.

Notably, the Veteran's left knee motion appears to have been affected by swelling due to nonservice-connected gout. However, the record also contains a January 2008 rheumatology consultation which attributed the left knee effusion as secondary to meniscus tear, which required surgical intervention in January 2008. On this record, the Board finds insufficient medical opinion which clearly delineates the extent of disability attributable to service-connected meniscus tear and nonservice-connected gout. In such a situation, the Board presumes that all clinical manifestations are due to service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).

Overall, the Board finds that the Veteran has met the criteria for a 20 percent rating for symptomatic dislocation of semilunar cartilage for the entire appeal period.

However, the Board finds no basis for a rating greater than 20 percent for any time during the appeal period. Notably, the 20 percent rating under DC 5258 is the maximum rating under that diagnostic code.

With respect to motion loss, the Veteran has demonstrated right knee motion ranging from 0 to 115 degrees (VA C&P examination dated May 2005), 0 to 70 degrees (VA clinical record dated May 2007), flexion limited to 35 degrees (VA clinical record dated June 18,2007), flexion to 90 degrees (VA clinical record dated July 2007), 10 to 80 degrees (VA C&P examination dated September 2007), 0 to 115 degrees (VA clinical record dated January 2008, and 10 to 105 degrees (VA C&P examination dated July 2008).

The Board observes that the 20 percent rating under DC 5259 contemplates both painful motion as well as limited motion due to swelling. See generally

-33-

VAOPGCPREC 9-98 (Aug. 14, 1998) (holding that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion). Thus, separate ratings under DCs 5259, 5260 and 5261 would violate the rule against pyramiding. See 38 C.F.R. § 4.14.

Thus, the Veteran's range of motion findings at best demonstrate 2 occasions where extension was limited to 10 degrees, and 1 instance where flexion was limited to 35 degrees. Of course, these were not consistent or the more prevalent findings. Even assuming separate 10 percent ratings were assignable, this would not exceed the 20 percent rating awarded by the Board under DC 5259.

Clearly, none of the Veteran's range of motion findings in either extension or flexion meet, or more nearly approximate, the criteria for a 20 percent rating under DC 5260 or DC 5261 (which could be combined with a lesser 10 percent rating for the other knee to obtain a more favorable result).

The Board also finds no basis to award a higher for service-connected right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995). In this respect, the Veteran credibly describes flare-ups of left knee pain and swelling which required surgical intervention in January 2008. His maximum rating under DC 5259 addresses his symptomatology of effusion, locking, pain, pain with motion, limitation of motion due to pain and give-way sensation.

The Veteran's functional impairment during flare-ups is demonstrated in the clinical records, wherein flexion was limited to 35 degrees due to a large effusion. An April 2008 private medical record noted flexion limited to 100 due to effusion. Otherwise, VA examination in July 2008 only found a decreased range of motion from 105 degrees to 100 degrees on repetitive testing.

Overall, the Board notes that it has relied on the Veteran's symptomatology of effusion, pain and painful motion in awarding the 20 percent rating under DC 5259. The Board finds no basis under 38 C.F.R. §§ 4.40 and 4.45 to award any further

-34-

compensation, particular where that functional impairment is not of such severity to warrant a higher rating based upon limitation of motion.

With respect to instability, the Veteran had instances of wheelchair use due to being unable to weightbear on his left knee. This, however, was due to the large effusions. Examinations in July 2007, September 2007, October 2007, and July 2008 all found no evidence of instability. While the Veteran reports a give-way sensation, and wears a brace, his perceptions of instability are not borne out by the clinical evaluations. Overall, the Board places greater probative weight to the findings of the trained physicians rather than the Veteran, as they have greater expertise and training to provide accurate clinical findings.

The Board also finds no basis to apply any other diagnostic code. There is no lay or medical evidence of ankylosis (DC 5256), nor evidence of nonunion or malunion of the tibia and fibula (DC 5262). Furthermore, a higher rating is not available for the criteria evaluating genu recurvatum (DC 5263).

In sum, the Board finds that the credible lay and medical evidence in this case demonstrates that the Veteran has met the criteria for a 20 rating for symptomatic dislocated semilunar cartilage for the entire appeal period, but has not met the criteria for an even higher rating at any time during the appeal period.

D. Analysis - right knee disability.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for service-connected degenerative arthritis of the right knee have not been met for any time during the appeal period, but that a separate 10 percent rating for mild left knee instability has been met effective October 15, 2007. In this respect, the credible lay and medical evidence demonstrates that the Veteran's right knee arthritis results in painful with limitation of motion no worse than 0 degrees of extension and 35 degrees of flexion even when considering functional impairment on use; there is no subluxation or ankylosis with mild instability first factually ascertainable on October 15, 2007.

-35-

With respect to motion loss, the Veteran has demonstrated right knee motion ranging from 0 to 110 degrees (VA C&P examination dated May 2005), 0 to 120 degrees (VA clinical record dated April 2007), flexion limited to 35 degrees (VA clinical record dated June 18, 2007), 90 degrees (VA clinical record dated July 2, 2007), 0 to 120 degrees (VA C&P examination dated September 2007), and 0 to 110 degrees (VA C&P examination dated July 2008).

Otherwise, the clinical records associated with the claims folder do not describe right knee motion limited to either 10 degrees of extension or 30 degrees of flexion. The Veteran has self-described right knee limitation of motion, but has not described right knee motion limited to either 10 degrees of extension, or 30 degrees of flexion.

Overall, the lay and medical evidence weighs against a rating greater than 20 percent based upon loss of flexion under DC 5261 as it reflects right knee flexion limited to no more than 35 degrees of flexion with much greater motion for significant periods of time. This evidence also weighs against a separate 10 percent rating for limitation of extension under DC 5260 as it reflects no findings of right knee extension limited to 10 degrees.

The Board also finds no basis to award a rating greater than 20 percent for service-connected right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995). In this respect, the Veteran credibly describes flare-ups of right knee pain and swelling. Similar to the left knee disability claim, the Veteran's right knee motion with swelling appears to be due, in part, to nonservice-connected gout disability. However, there is insufficient medical evidence of record clearly delineating disability attributable to the service-connected versus nonservice-connected disability. Thus, the Board will attribute all aspects of disability to the service-connected right knee arthritis.

The Veteran's functional impairment during flare-ups is demonstrated in the clinical records, wherein flexion was limited to 35 degrees due to a large effusion in June 2007. This improved to 90 degrees in approximately two weeks and has not been

-36-

replicated. Otherwise, VA examination in July 2008 found flexion of at least 110 degrees with no additional motion loss on repetitive testing. The Veteran himself has not specifically described the extent of his motion loss during flare-ups in terms of degrees. Thus, the Board can find no basis for a higher rating still.

With respect to instability, the record reflects findings of no instability from an April 2007 VA orthopedic consultation and a VA C&P examination in September 2007. However, a VA rheumatology consultation on October 15, 2007 described mild varus/valgus laxity of the right knee. Yet, VA examination in September 2008 found no evidence of laxity or subluxation.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for right knee instability under DC 5257 effective October 15, 2007. The Board cannot ascertain from the lay and medical evidence that this right knee instability existed earlier than October 2007. As such, the evidence is against a compensable rating under DC 5257 for the time period prior to October 15, 2007.

Furthermore, the September 2008 VA C&P examination specifically found no evidence of instability. There are no clinical records describing right knee instability. As noted above, the VA examiner in October 2007 described the laxity as mild in degree. Based on these clinical descriptions, the Board must find that the preponderance of the evidence is against a find that the Veteran manifests moderate instability of the right knee. While the Veteran reports a give-way sensation, and wears a brace, his perceptions of the severity of instability are not borne out by the clinical evaluations. Overall, the Board places greater probative weight to the findings of the trained physician rather than the Veteran, as they have greater expertise and training to provide accurate clinical findings.

The Board also finds no basis to apply any other diagnostic code. There is no lay or medical evidence of ankylosis (DC 5256), nor evidence of nonunion or malunion of the tibia and fibula (DC 5262). Furthermore, a higher rating is not available for the criteria evaluating genu recurvatum (DC 5263).

-37-

In sum, the Veteran's claim for an increased rating for his right knee disability is granted. The Board finds that the credible lay and medical evidence in this case demonstrates that the Veteran has met the criteria for a 20 rating for arthritis with motion loss as well as a separate 10 percent rating for right knee instability under DC 5257 effective October 15,2007. His knee disorder is properly evaluated with two separate ratings.

E. Extraschedular consideration.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. The Court stated that the RO or the Board must first determine whether

-38-

the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability. The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance. However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's

-39-

Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On review of the record, the Board finds no aspect of the Veteran's service-connected low back and bilateral knee disabilities which are not adequately encompassed in the assigned schedular ratings. With respect to the low back disability, the Board has awarded a 10 percent rating extending to the date of the initial rating claim based upon the provisions of 38 C.F.R. § 4.59 and the lay report of symptomatology provided by the Veteran. The schedular criteria allow for a higher schedular rating but the Veteran does not meet, or more nearly approximate, such criteria which evaluate symptomatology such as motion loss, muscle spasm or guarding, ankylosis, incapacitating episodes of IVDS and chronic neurologic manifestations of IVDS.

With respect to the knees, the Board has considered schedular criteria which address limitation of motion, instability or subluxation, ankylosis, impairment of semilunar cartilage, impairment of the fibula and tibia and genu recurvatum. The schedular criteria allow for higher schedular ratings than currently assigned but the Veteran does not meet, or more nearly approximate, such criteria.

As the assigned schedular evaluations are adequate, there is no basis for extraschedular referral in this case. See Thun, 22 Vet. App. 111, 114-15 (2008). Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that the RO formally denied a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) in September 2008. The Veteran has not since appealed or raised this issue. In the circumstances of this case, the Board finds that a TDIU claim is not reasonably raised. The Veteran, however, is free to raise a TDIU claim at any time if he feels he meets the criteria.

-40-

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the hypertension issue, the Board has granted in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the low back disability claim, the Veteran is challenging the initial evaluation assigned following a grant of service connection. In Dingess, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. Thus,

-41-

because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to the bilateral knee disability claim, a pre-adjudicatory RO letter in July 2008 complied with the generic content and timing requirements required by the VCAA in an increased rating claim. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim. He was specifically advised to submit evidence showing that his low back condition had increased in severity which could include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests. He could also submit statements from other individuals who were able to describe from their knowledge and personal observations in what manner his disability had become worse.

VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's STRs and VA clinical records. There are no outstanding requests to obtain any private medical records which the Veteran as both identified and authorized VA to obtain on his behalf. The Board is unaware of any relevant records in the possession of the Social Security Administration.

Additionally, the Veteran has been afforded several VA examinations to evaluate the nature and severity of his low back and knee disabilities. With respect to the low back disability, the most recent examination report, dated February 2009, contains all findings necessary to adjudicate the claim including an assessment of

-42-

potential functional impairment on use. The Board finds that this examination report is adequate for rating purposes.

The Board further finds that, since the February 2009 examination, there is no credible lay or medical evidence suggesting an increased severity of low back symptoms to the extent that a higher rating may be warranted. Thus, there is no duty to provide further medical examination on this claim. See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the knee disabilities, the Veteran was last afforded VA examination in July 2008. This examination report contains all findings necessary to decide the claim, including repetitive testing to determine potential functional loss of use. Thereafter, the Veteran sought treatment in the VA clinical setting for left knee pain, but the clinical findings do not suggest an actual increased severity to the extent that a higher rating may still be possible. As such, there is no duty to provide further medical examination on this claim. See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims being decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000), affd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The application to reopen a claim of entitlement to service connection for hypertension is granted.

The claim of entitlement to service connection for hypertension is granted.

An increased initial rating to 10 percent, and no higher, for the low back disorder is granted for the period from March 26, 2005 to June 26, 2007.

-43-

A rating in excess of 10 percent for the low back disorder for the period from June 27, 2007 is denied.

A 20 percent rating for degenerative arthritis of the left knee is granted.

An increased rating for a right knee disorder is granted, such that a separate 10 percent rating for right knee instability is awarded, effective October 15, 2007, in addition to the 20 percent rating the Veteran is already receiving for service-connected right knee degenerative arthritis with loss of motion.

REMAND

During the pendency of this appeal, the Veteran raised the issue of entitlement to TDIU which was formally denied in a September 2008 RO rating decision. Since that decision, the Veteran appears to have a continued belief that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment. On this record, the Board finds that the TDIU issue remains on appeal. See Rice v. Shinseki, 22 Vet. App. 447,453-54 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits).

The Board, therefore, remands the TDIU for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

-44-

2. Obtain clinical records of the Veteran's VA treatment since February 2009.

3. Upon completion of the above, schedule the Veteran for appropriate general medical examination to determine whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment. The claims folder must be provided to the examiner for review.

Following examination, the examiner is request to provide opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities (obstructive sleep apnea, degenerative arthritis of the right knee, diabetes mellitus, myofascial strain of the neck, low back strain and degenerative arthritis of the left knee), either singly or combined, render him unable to obtain and maintain substantially gainful employment?

4.	Thereafter, readjudicate the claim. If any benefit
sought on appeal remains denied, the Veteran and his
representative should be furnished a supplemental
statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

-45-

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

-46-



